Citation Nr: 1008634	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-11 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from October 1963 to 
October 1967.  His awards and decorations include the Purple 
Heart Medal.  

These matters come before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
PTSD and assigned a 30 percent rating, effective from May 2, 
2005; and denied entitlement to a total disability rating 
based on individual unemployability.  
In a January 2007 rating decision, the RO granted a 50 
percent rating for PTSD from May 2, 2005.  

The Veteran testified before a Decision Review Officer at a 
January 2007 hearing at the RO.  The Veteran also testified 
before the undersigned at an October 2007 videoconference 
hearing.  Transcripts of each hearing have been associated 
with the file.  In December 2007, the Veteran submitted 
additional evidence with a waiver of RO review in accordance 
with 38 C.F.R. § 20.1304.  

In an October 2008 decision, the Board denied the claims.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2009 Order, the Court granted the parties' Joint 
Motion for Remand, vacated the Board's October 2008 decision, 
and returned the matter for readjudication.  

In December 2009, the Veteran's attorney submitted additional 
medical evidence in support of the claim with a waiver of RO 
review in accordance with 38 C.F.R. § 20.1304.  

FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has been 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity, to include 
symptoms of depression, nightmares, hyper startle response, 
hypervigilance, intrusive thoughts, impaired impulse control, 
and difficulty establishing and maintaining effective work 
and social relationships.

2.  The Veteran is service-connected for the following:  
PTSD, rated as 50 percent disabling; diabetes mellitus, type 
II, rated as 20 percent disabling; tinnitus, rated as 10 
percent disabling; scar, fourth finger, right hand (from 
shell fragment wound), rated as noncompensable; and right ear 
hearing loss, rated as noncompensable; with a combined 
evaluation of 50 percent from May 2, 2005, and 60 percent 
from February 14, 2006.  

3.  The Veteran fails to meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disabilities and his service-
connected disabilities do not preclude employment consistent 
with his education and occupational experience at any time 
during the rating period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met during the 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 
(2009).  

2.  The criteria for the award of a total disability rating 
based on individual unemployability due to service-connected 
disability have not been met during the appeal period.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16-4.19 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In a May 2005 letter, prior to the rating on appeal, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate the claim for service 
connection and entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further medical evidence relevant to the claim.  In an April 
2007 letter, after the rating on appeal, he was advised of 
how disability ratings and effective dates are assigned.  

The Board notes that the Veteran's appeal of the initial 
rating assigned for the grant of service connection for PTSD 
is a downstream issue, and additional VCAA notice is not 
required.  38 C.F.R. § 3.159(b)(3) (2009); See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Moreover, the 
Board finds that any deficiency with respect to the timing of 
the notice provided is harmless.  The notice discussed above 
fully complied with the requirements of 38 U.S.C.A. § 5103, 
5103A and 38 C.F.R. § 3.159, and the Veteran was fully 
informed of the evidence which was required to support his 
appeal.  Additionally, following the notice, the RO 
readjudicated the appeal most recently in a September 2007 
supplemental statement of the case.  Thus, the Board 
concludes that there is no prejudice to the Veteran due to 
any defect in the timing of the notices provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or a supplemental statement of the case is sufficient to 
cure a timing defect).  

The Board also observes the Court's holding in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA 
notice requirements in an increased rating case.  However, 
this case was recently overturned in part by the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  Hence, it need not be further discussed 
in this decision.  Accordingly, the Board finds that the duty 
to notify provisions have been satisfactorily met.  In fact, 
the parties did not cite to any deficiencies in VCAA notice 
in their Joint Motion for Remand.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records, VA examination reports, lay statements, 
and personal hearing testimony.  Again, no deficiency in the 
duty to assist was discussed in the parties' Joint Motion for 
Remand.  

The Board notes that the report of VA PTSD examination, dated 
in August 2005 reflects that the claims file was not present 
at the time of interview by the VA examiner.  The VA examiner 
did note that computerized data had been reviewed.  The Board 
notes that the reported medical history considered by the VA 
examiner was consistent with that contained in the claims 
folder.  Hence, consideration of the current disability 
status was made in view of the veteran's medical history, as 
required by 38 C.F.R. §§ 4.1 and 4.2 (2009).  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claim, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering the matters on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Increased Initial Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1 (2009).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Where, as here, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  

The Veteran's PTSD has been evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Diagnostic Code 9411 provides 
that a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32].  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A GAF score of 
41 to 50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 indicates the examiner's assessment of 
moderate symptoms (e.g., a flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 38 
C.F.R. § 4.130.  Rather, GAF scores are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

Words such as "mild", "slight", "moderate" and "serious" are 
not defined in VA's Schedule for Rating Disabilities [or in 
the DSM-IV].  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2009).  
It should also be noted that use of such terminology by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  See 38 C.F.R. §§ 
4.2, 4.6 (2009).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
throughout the rating period on appeal the Veteran has not 
manifested symptoms of PTSD that more nearly approximate the 
criteria for a higher 70 percent rating, as will be discussed 
below.  Hence, a higher initial rating is not warranted at 
any time during the relevant time frame.  

Initially, the Board observes that the Veteran has not 
reported, and the evidence does not show, that he engages in 
any obsessional rituals that interfere with routine 
activities.  Regarding his speech and spatial orientation, 
upon VA examination in August 2005, his speech was noted to 
be at a normal tone and volume.  See also VA psychiatric 
assessment report, dated in June 2005 (noting the Veteran's 
speech to be within normal limits); VA psychiatric medication 
treatment report, dated in January 2007 (noting regular rate 
and volume for speech).  Treatment records and examination 
reports of record also demonstrated that the Veteran has been 
oriented to person, place, and time.  See, e.g., Report of 
August 2005 VA examination (noting that the Veteran was 
oriented times three).  Further, a VA psychiatric medication 
report, dated in January 2007, noted that the Veteran was 
reliable and had good eye contact.  

The evidence also does not show that the Veteran neglects his 
personal appearance or hygiene.  During VA examinations and 
VA mental health treatment appointments, throughout the 
rating period on appeal, the Veteran has been described as 
casually dressed and neatly groomed.  See for example, Report 
of August 2005 VA PTSD examination (noting that the Veteran 
was casually dressed); October 2006 VA psychiatric medication 
treatment report; November 2006 VA psychiatric medication 
management report (noting that the Veteran was neatly groomed 
and casually dressed).  Recent treatment reports provided by 
the Veteran's attorney do not denote any lack of personal 
hygiene.  

The record does not reflect that the Veteran experiences 
suicidal ideation.  The report of the August 2005 VA 
examination reflects that he denied suicidal/homicidal 
ideation as well as delusion paranoia, and auditory/visual 
hallucinations.  See also the December 2006 VA psychiatric 
medication treatment report (indicating no suicidal 
ideation).  A May 2007 VA outpatient note revealed that there 
were no safety concerns in relation to the Veteran and he did 
not exhibit any psychotic symptoms.  In the treatment records 
dated from May 2007 through October 2009, it was continuously 
noted that the Veteran's progress was "stable," "good" or 
"satisfactory," and he was no risk to himself or to others.  
These treatment reports also denote that the Veteran had 
supportive friends and family.  Furthermore, there is also no 
evidence of record that the Veteran experiences near-
continuous panic.  In fact, a June 2007 VA psychiatric 
medication treatment report reflected that the Veteran did 
not report panic.  

The evidence does show the Veteran has experienced depression 
and anhedonia during the appeal period.  The Board 
acknowledges that the Veteran has an Axis I diagnosis of 
depression, as well as PTSD, and VA treatment reports of 
record reflected that his mood has been described as 
dysphoric and dysthymic.  Additionally, the August 2005 VA 
examiner noted that the Veteran had a restricted affect.  
However, it does not show that the depression has affected 
his ability to function independently, appropriately, and 
effectively, as required for a 70 percent rating for PTSD.  
In fact, in a June 2005 evaluation, it was noted that the 
Veteran did not experience any impairments affecting his 
activities of daily living.  He attended regular counseling 
sessions for a period of time, and listened and contributed 
during these sessions.  His progress was noted to be 
"satisfactory," "stable," or "good."  After he stopped 
his psychiatric treatment, he continued to address other 
health concerns and attended other clinical appointments on 
his own, including for stasis dermatitis in January 2008, and 
an injury to a finger while riding a horse in April 2008.  As 
such, the Board finds the Veteran's symptoms of depression 
are more characteristic of those contemplated by the criteria 
for the currently assigned 50 percent rating, in that they 
show a restricted affect and disturbances of motivation and 
mood in contrast to causing an inability to function on his 
own at all.  

Regarding the Veteran's ability to adapt to stressful 
circumstances, a symptom affidavit by the Veteran, dated in 
October 2005, reveals that he was suspicious of people and 
that he will not eat out unless it is at a local Burger King, 
with which he was familiar.  When he ate out, he reported 
that he sat in a position so that he can see as many people 
as possible.  He also specifically noted that it was 
difficult for him to adapt to any stressful circumstances so 
he avoids stress at all costs.  However, a September 2006 VA 
psychiatric treatment report revealed a recent stressor 
included the death of his mother in June 2006 and that he had 
been her caregiver; he also lost his dog during that time 
period.  A July 2009 treatment note indicated that the 
Veteran was seen for a reassessment and a treatment plan due 
to primary changes related to phase of life changes such as 
the loss of his dog and retirement.  At this point in time, 
he believed that he only needed sessions one time every three 
months demonstrating an ability to manage his life 
effectively outside the scope of a therapeutic environment.  

The record also reflects that the Veteran has difficulty 
establishing and maintaining effective work and social 
relationships, but, critically, he has been able to maintain 
and establish these relationships.  The Veteran testified 
that he has been married to his second wife for 26 years.  
(See Board videoconference hearing transcript "Tr." at 15.)  
In the October 2005 affidavit, he commented that his marriage 
had become rockier, but the record does not reflect that they 
are currently separated or divorced.  He testified that he 
did not feel secure in his marriage - but the problems seemed 
to be economical (Board Tr. at 15-16.)  In fact, the record 
contains numerous entries denoting that his spouse's 
financial spending, particularly after his retirement from 
Ford Motor Company, had become an issue between them.  See 
for example, an October 2007 VA treatment record noting 
"financial stressors related to wife's use of his funds."  

The Veteran also remarked in his October 2005 affidavit that 
he had two people in his life that he would turn his "life's 
savings over to and would feel confident . . . that 
everything would still be intact."  In the August 2005 VA 
examination report, it was noted the Veteran retired from his 
job at Ford Company in 1998, significantly after a 30-year 
career, and had not been working for the past seven years.  A 
lay statement from a former coworker of the Veteran, dated in 
November 2007, stated that he had to calm the Veteran down at 
work so the Veteran would not physically harm a supervisor on 
one occasion.  This statement also reflected that the former 
coworker observed that the Veteran did not associate with 
other co-workers.  However, the Board again points out that 
the Veteran completed a 30-year career with the same company 
- demonstrating significant ability to work independently, 
manage his time, complete tasks, and maintain some effective 
relationships with the people that he worked with during such 
a long time span.  

The record also reflects that the Veteran has two children 
from his first marriage and two more children from his second 
marriage.  See Report of August 2005 VA examination.  As an 
example of his difficulty establishing or maintaining 
relationships, the Veteran reported an incident with his 
step-granddaughter.  (Board Tr. at 11.)  He testified at the 
January 2007 DRO hearing that he would rather be around 
animals than people and that "I'm my best friend." (DRO 
hearing Tr. at 7.)  Again, while these symptoms reflect some 
difficulty establishing and maintaining effective 
relationships, the fact that he maintains social interaction 
with at least two friends, a spouse, children, grandchildren, 
and animals shows that he does not have a complete inability 
to establish and maintain effective relationships.  Moreover, 
the Board observes that the VA treatment records indicate 
that the Veteran had actively engaged in group therapy and 
conducted himself in an appropriate and effective manner 
during his participation.  He did not disrupt the group, act 
inappropriately, or decline to participate.  Consequently, 
the Board finds that the evidence simply does not support a 
finding that the Veteran is unable to engage in effective 
social and work relationships as required for a 70 percent 
rating.  

The Veteran has reported impaired impulse control with 
unprovoked irritability and violence.  He testified that he 
was "real touchy" and "pretty easily set off."  (DRO Tr. at 
9.)  As an illustration, he described an incident where he 
confronted another driver.  (Id.)  However, the record does 
not reflect that the Veteran has been arrested or charged 
with assault.  There have been no instances reported in the 
medical records when law enforcement was called or required 
due to the Veteran's violence.  There is also no reported or 
anecdotal evidence that he has physically abused his spouse 
or children.  There is also no evidence in the medical 
records that the Veteran experiences spatial disorientation.  

The Board also acknowledges the Veteran's complaints of 
anxiety attacks, flashbacks, depression with crying spells, 
nightmares, hyper startle response, and hyper arousal.  See 
Symptom Affidavit, dated in October 2005; see also Statement 
by the Veteran's spouse, dated in October 2005(reiterating 
the symptoms described by the Veteran in his affidavit); 
Statement by Veteran's daughter, dated in October 2005 
(indicating that her parents have had trouble being civil to 
one another and noting that the Veteran had short-term memory 
problems and no close friends).  However, Board finds that 
these PTSD symptoms have already been contemplated by the 
current 50 percent evaluation.  Moreover, in light of the 
conflict between the Veteran and his spouse with regard to 
financial issues, particularly post-retirement for the 
Veteran, clearly noted in the VA treatment records, it would 
appear that this issue would significantly contribute to 
impaired discourse with his spouse.  Additionally, in an 
October 2007 VA psychiatry group counseling note, the topic 
discussed was flashbacks and intrusive thoughts.  It was 
reported that although the Veteran agreed with the points 
made by the group in relation to this topic, he had not 
experienced this trigger himself.  

Consequently, while the above noted evidence has shown the 
Veteran has had impaired impulse control with periods of 
irritability and some difficulty adapting to stressful 
circumstances, the manifestations of these symptoms have not 
caused him substantial impairment in work, family relations, 
judgment, thinking, or mood that would warrant a higher 70 
percent rating at any time during the appeal period.  Indeed, 
the report of the August 2005 VA examination reflects that 
the Veteran had fair insight and judgment with recent and 
remote memory also intact.  In sum, based on all of the 
foregoing, the Board finds that the Veteran's overall 
disability picture most nearly approximates the criteria for 
the Veteran's current 50 percent rating because he does not 
currently demonstrate the level of symptoms necessary for a 
70 percent rating, i.e., suicidal ideation, illogical speech, 
neglect of personal appearance and hygiene, near-continuous 
panic or depression with an inability to engage in activities 
of daily living, spatial disorientation, or an inability to 
establish and maintain effective relationships (in contrast 
to difficulty in this area as noted in the criteria for the 
50 percent rating).  

In determining that the Veteran's PTSD is appropriately 
reflected by the current 50 percent evaluation, the Board has 
taken into consideration the GAF scores reported in the 
medical reports, including as outlined in the Joint Motion 
for Remand.  In particular, the Board again observes that a 
GAF score in an of itself does not entitle a Veteran to a 
particular disability rating.  Rather, GAF scores are one 
factor to be used in consideration of all of the evidence of 
record.  The GAF scores reported in the medical records range 
from 42 to 55 - which is indicative of moderate to severe 
symptomatology associated with a mental impairment such as 
PTSD.  Moreover, the criteria outlined for a 50 percent 
rating also contemplates moderate to severe symptomatology 
and accounts for the symptoms that the Veteran experiences as 
a result of his PTSD.  

Significantly, upon VA examination in August 2005, the 
Veteran's GAF was estimated to be 50, and upon a mental 
status evaluation in September 2006, it was 55.  These scores 
were rendered by psychiatrists after a thorough inventory of 
the Veteran's mental status and a full accounting for his 
symptoms.  The lower scores of 42-47 were rendered by a 
licensed counselor and social worker.  Hence, the Board finds 
that the GAF scores rendered by the psychiatrists to be more 
probative because they were assigned based on a more thorough 
mental status evaluation and by individuals who have greater 
medical training and expertise.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998) (It is the responsibility of the 
Board to determine the probative weight to be ascribed as 
among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another); 
Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data); Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (the Board's consideration of factors which 
are wholly outside the rating criteria provided by the 
regulations is error as a matter of law).

In conclusion, the Board concludes that the Veteran's 
disability picture is not compatible with the symptoms 
outlined in the next-higher 70 percent evaluation at any time 
during the rating period.  In fact, the recent treatment 
reports submitted by the Veteran's attorney indicate that the 
Veteran has largely discontinued his psychiatric medications 
as well as his counseling sessions without any discernible 
increase in his underlying symptomatology.  Consequently, the 
Board finds that the currently assigned 50 percent evaluation 
throughout the rating period on appeal appropriately reflects 
the clinically established impairment experienced by the 
Veteran.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Total Disability Rating Based on Individual Unemployability

The Veteran and his attorney assert that his service-
connected disabilities render him unemployable, thus 
warranting a total disability rating based on individual 
unemployability.  The record reflects that the Veteran filed 
a claim for this benefit that was received by the RO in May 
2005.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2009).  
To meet the requirement of "one 60 percent disability" or 
"one 40 percent disability," the following will be considered 
as one disability:  (1) disability of one or both lower 
extremities, including the bilateral factor, if applicable; 
(2) disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  Substantially gainful 
employment is defined as work which is more than marginal and 
which permits the individual to earn a living wage.  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
In reaching such a determination, the central inquiry is 
whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Age may not 
be considered a factor.  38 C.F.R. § 3.341 (2009).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2009).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2009).

In this case, the Veteran is service-connected for PTSD, 
rated as 50 percent disabling; diabetes mellitus, type II, 
rated as 20 percent disabling; tinnitus, rated as 10 percent 
disabling; scar, fourth finger, right hand (from shell 
fragment wound), rated as noncompensable; and right ear 
hearing loss, rated as noncompensable; with a combined 
evaluation of 50 percent from May 2, 2005, and 60 percent 
from February 14, 2006.  Thus, he does not meet the schedular 
criteria listed in 38 C.F.R. § 4.16(a) at any time during the 
rating period on appeal.  

The Veteran's attorney has argued that the Veteran's 50 
percent rating for PTSD and 10 percent rating for tinnitus 
may be considered one disability for the purpose of 
establishing the 60 percent threshold for unemployability 
benefits based on the theory that they are multiple injuries 
incurred in action pursuant to 38 C.F.R. § 4.16(a)(4).  The 
Board disagrees.  The purpose of 38 C.F.R. § 4.16(a)(4) is to 
consider multiple injuries that were sustained during a 
single moment of combat action, such as hand, head, and leg 
injuries sustained during an explosion or as a result of 
gunfire.  The Veteran's psychiatric disability and tinnitus 
did not occur during a single episode of his combat service.  
Hence, the Board will decline to extend its interpretation of 
that regulation under the facts presented herein.  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2009).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service- connected disabilities but who fail to 
meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b) (2009).

Nevertheless, here, the evidence of record does not establish 
that the Veteran's service-connected disabilities have been 
shown to preclude employment consistent with his education 
and occupational experience.  The Veteran completed and dated 
a VA Form 21- 8940, Veteran's Application for Increased 
Compensation Based on Unemployability, in April 2005.  He 
indicated that he last worked full-time in 1998 for Ford 
Motor Company after beginning employment there in 1968.  He 
has remarked throughout the appeal that the reason that his 
employment ended was retirement.  See, e.g., Report of August 
2005 VA examination.  He also indicated that he had completed 
grade 7 and received a GED.

Regarding the Veteran's diabetes mellitus, type II, evidence 
of record indicates that he has been placed on Metformin and 
amitriptyline for this disability.  The June 2007 rating 
decision also indicates that he was on a restricted diet.  
Regarding the service-connected tinnitus, the Board notes 
that the Veteran is currently receiving the maximum schedular 
rating of 10 percent for recurrent tinnitus.  In this regard, 
the veteran reported constant bilateral tinnitus at a July 
2006 VA audio examination.  Regarding the veteran's service-
connected right ear hearing loss disability, the July 2006 VA 
audio examiner noted that he had right, sensorineural hearing 
loss with the degree of loss ranging from mild to moderate.  
It was also noted that he had asymmetric hearing loss from 
3,000-6,000 Hertz.  With respect to his service-connected 
scar on the 4th right finger, an X-ray report, dated in 
April 1986, reveals that two views of the right hand were 
normal.  A more recent report of VA general examination, 
dated in August 2005, notes that the Veteran's extremities 
showed no clubbing, cyanosis or edema.  

Regarding the Veteran's service-connected PTSD, the Board 
refers to the above discussion (in Part I of this decision) 
concerning the status of this disability.  

Based on the foregoing, the Board finds that the evidence 
does not reflect that the Veteran is precluded from securing 
and maintaining substantially gainful employment, consistent 
with his education and occupational experience, due to his 
service-connected disabilities.  The Board acknowledges the 
Veteran's contentions that he cannot work due to his service-
connected disabilities.  The Board notes that the Veteran and 
other lay persons are competent to make factual observations, 
but specialized training and knowledge are necessary to make 
competent medical conclusions.  However, the Board notes that 
his contentions are at odds with the objective medical 
evidence of record that shows that the Veteran has no 
exceptional or unusual factor associated with his service-
connected disabilities that render the regular schedular 
standards impracticable.  In this regard, while the Board 
acknowledges that the absence of any corroborating medical 
evidence supporting his assertions, in and of itself, does 
not render his statements incredible, such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
the absence of contemporaneous medical documentation may go 
to the credibility and weight of veteran's lay testimony, but 
the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  In view of the foregoing, to 
the extent that his service-connected disabilities cause 
occupational impairment, the Board finds that the Veteran is 
appropriately compensated by the current combined rating of 
60 percent; and his situation does not present such an 
exceptional or unusual disability picture as to warrant 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability on an 
extraschedular basis.  

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a total disability rating based on individual 
unemployability due to service-connected disabilities and, as 
such, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


